Citation Nr: 0506286	
Decision Date: 03/07/05    Archive Date: 03/15/05

DOCKET NO.  02-15 107A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Entitlement to an increased rating for post-traumatic 
stress disorder (PTSD), currently evaluated as 50 percent 
disabling.

2.  Entitlement to an effective date earlier than October 16, 
2000, for a 50 percent rating for service-connected PTSD.


REPRESENTATION

Appellant represented by:	Polly Murphy, Attorney at Law


WITNESS AT HEARING ON APPEAL

The veteran




ATTORNEY FOR THE BOARD

Michael Holincheck, Counsel


INTRODUCTION

The veteran served on active duty from January 1967 to 
January 1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2001 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Muskogee, Oklahoma.

The Board notes that the veteran's attorney has submitted 
several items of correspondence that appear to raise 
additional issues that have not been adjudicated by the RO 
and are consequently not developed for appellate review.  The 
Board directs the RO's attention to submissions dated in 
October 2000, October 2002, October 2003, and July 2004, for 
specific review to determine what claims might be raised that 
have not yet been addressed and to undertake further 
development as appropriate.  The veteran and his attorney 
should be contacted as necessary to clarify which claims the 
veteran desires to pursue.

Finally, the Board notes that the veteran's attorney 
submitted a request in May 2001 to have the question of the 
proper rating for the veteran's service-connected gunshot 
wound disability referred to the Director, Compensation and 
Pension Service, for review.  There is no indication in the 
claims file that this request has been addressed by the RO.  
The request is referred to the RO for such further action as 
may be necessary.


REMAND

The veteran was granted service connection for PTSD by way of 
a rating decision dated in May 1992.  He was assigned a 30 
percent disability rating.

The veteran submitted a claim for an increased rating for his 
PTSD in October 2000.  He was afforded a VA examination in 
November 2000.  Based on the results of that examination, the 
veteran's disability rating was increased to 50 percent.  
This was done by rating action taken in July 2001.  The 
effective date of the increase was established as of the date 
of the claim-October 16, 2000.

The veteran, through his attorney, has expressed disagreement 
with both the disability rating and the effective date of the 
50 percent rating.  The RO has developed the issues 
accordingly.

In regard to the disability rating, the Board notes that the 
veteran was last examined more than four years ago.  The 
veteran has argued that his symptoms have since worsened to 
the point that he is unemployable.  An examination is 
therefore required in order to assess the current level of 
disability.  The Board notes that the RO had acknowledged, 
but not yet adjudicated, a claim for a total disability 
evaluation based on individual unemployability (TDIU) in 
October 2003.  However, such a rating can be based on a 
combination of service-connected disabilities and not just 
the veteran's service-connected PTSD.  The veteran's level of 
occupational and social impairment, related to his PTSD 
symptomatology, should be addressed at his next VA 
examination.

The Board notes that the veteran submitted a copy of a 
private psychological assessment from a P. J. Maslar, M.Ed., 
LPC, dated in October 2000.  It is not certain whether this 
was a one-time assessment or if Mr. Maslar has evaluated 
and/or treated the veteran beyond the October 2000 session.  
In addition, the veteran reported taking Paxil and Temazapam 
at the time of his November 2000 VA psychiatric examination, 
although he reported to the examiner that he had not received 
any treatment for his PTSD.  He also provided information of 
treatment at a VA facility when he listed his medications in 
a statement dated in March 2001.

The veteran did not respond to the RO's request for evidence 
of treatment.  Nevertheless, it would seem that the veteran 
would have had to seek medical care from a physician in order 
to receive his psychotropic medications.  The veteran should 
be asked to identify the source and either provide the 
treatment records from that source or authorize the RO to 
obtain the records on his behalf.  

Finally, the Board notes that the RO wrote to the veteran in 
October 2003 to notify him regarding his rights in the VA 
claims process under the Veterans Claims Assistance Act of 
2000 (VCAA), 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002).  The letter was generic in nature as 
to the elements to satisfy in order to establish entitlement 
to an earlier effective date.  The letter did not provide 
specific guidance as to the information or evidence needed to 
substantiate this particular claim.  The United States Court 
of Appeals for Veterans Claims (Court), has said that such 
notice must be specific.  See Quartuccio v. Principi, 16 Vet. 
App. 183, 187 (2002).  

The RO must assure that an appropriate notice letter, 
addressing the veteran's claim of an earlier effective date, 
is issued.

Accordingly, the veteran's case is REMANDED to the RO for the 
following action:

1.  The RO must review the claims 
file and ensure that the 
notification requirements of the 
VCAA are fully satisfied with 
respect to the claim for an earlier 
effective date.  See Quartuccio v. 
Principi, 16 Vet. App. 183, 187 
(2002).  

2.  The veteran should be contacted 
and requested to identify any 
sources of treatment for his 
service-connected PTSD.  Any 
outstanding records should be 
obtained and associated with the 
claims file.

3.  After completing the development 
sought above, the veteran should be 
afforded a VA psychiatric 
examination.  The examiner should 
review the claims file.  All 
necessary tests and studies, 
including appropriate psychological 
studies (if determined to be 
necessary by the examiner), should 
be conducted in order to identify 
and describe the symptomatology 
attributable to PTSD.  The report of 
examination should contain a 
detailed account of all 
manifestations of the disability 
found to be present.  The examiner 
must also comment on the extent to 
which PTSD affects occupational and 
social functioning.  A multi-axial 
assessment should be conducted, and 
a thorough discussion of Axis V (GAF 
score), with an explanation of the 
numeric code assigned, should be 
included.  The report of examination 
must include the complete rationale 
for all opinions expressed.

4.  After undertaking any other 
development deemed appropriate, the 
RO should readjudicate the issues on 
appeal.  If any benefit sought is 
not granted, the veteran and his 
attorney should be furnished with a 
supplemental statement of the case 
that addresses all of the evidence 
added to the record and afforded an 
opportunity to respond before the 
record is returned to the Board for 
further review.  

Thereafter, the case should be returned to the Board for 
further appellate review, if in order.  By this remand, the 
Board intimates no opinion as to any final outcome warranted.  
No action is required of the appellant until he is notified 
by the RO.  The appellant has the right to submit additional 
evidence and argument on the matters the Board has remanded 
to the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2004).



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2004).


